DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 193-212 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
Response to Arguments filed 8/9/2022
Applicant's arguments, see p. 5-11, with respect to the non-statutory double patenting rejections of: 
i) claims 193-200 and 203-205 as being unpatentable over claims 1-11 of US 10555523 (‘523); and
ii) claims 206-212 as being unpatentable over claims 1-11 of ‘523 and further in view of US2008/0275132 (‘132, published on 11/6/2008),
 have been fully considered but they are not persuasive. See p. 7-9 of the OA dated 5/10/2022.
The Applicant argues the following: 

    PNG
    media_image1.png
    453
    794
    media_image1.png
    Greyscale

	In response, p. 5 of the OA dated 5/10/2022 refers to section MPEP 804(II)(B)(2)(b) to show that only a one-way test for distinctness is required to determine if double patenting exists between the claims of the instant application and the claims of US 10555523 (‘523), a US patent.  This was in response to the Applicant’s arguments on p. 7-8 of the response filed on 3/7/2022.  Said arguments appeared to allege that a two-way test for distinctness was required between the claims of the instant application and the claims of ‘523 to justify a non-statutory double patenting rejection.  A two-way test for distinctness is only required in very specific circumstances and is not required in the present situation.  See MPEP 804(II)(B)(2)(c).  
 The filing date of ‘523 was only referred to in the OA dated 5/10/2022 in an attempt to illustrate a hypothetical situation where the instant claims could be considered as a basis for the rejection of the claims of ‘523 in a non-statutory double patenting rejection.  This was also done in an attempt to show that the Office agreed with the Applicant’s assertion that the instant claims do not appear to render the claims of ‘523 prima facie obvious.  However, as also indicated on p. 5 of the OA dated 4/19/2022, it does not matter that the instant claims do not render the claims of ‘523 prima facie obvious because only a one-way test for distinctness is required to support a non-statutory double patenting rejection.  If the claims of ‘523 anticipate or render prima facie obvious the instant claims, then the one-way test for distinctness is satisfied. See MPEP 804(II)(B)(2)(b).  However, the attempt to clarify the Examiner’s position was clearly ineffective. The Examiner apologizes for the confusion.  
The Examiner was further attempting to establish that the filing date of US 10555523 is not relevant to the present rejection because US 10555523 is a US patent.  See MPEP 804(I)(A) (as opposed to a co-pending application-see MPEP 804(I)(B)).  Regarding non-statutory double patenting rejections between conflicting claims between an AIA  application under examination and an issued US Patent, see Chart II-B_AIA  in MPEP 804.  See below:

    PNG
    media_image2.png
    822
    521
    media_image2.png
    Greyscale

	This chart was further discussed by the Examiner and Applicant in an interview on 7/6/2022 (see interview summary dated 7/13/2022).  The Examiner reiterated in the interview that the filing date of ‘523 was not relevant to the present rejection because ‘523 is a patent and not a co-pending application.  However, the majority of the arguments filed on 8/9/2022 still appear to be focused on effective filing dates.
	The Applicant further argues the following:

    PNG
    media_image3.png
    537
    699
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    117
    697
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    397
    699
    media_image5.png
    Greyscale

	This argument is not persuasive because it appears to rely solely on the effective filing date of US patent 10555523 vs. that of the instant invention.  As shown in Chart II-B_AIA  in MPEP 804, the effective filing date is not taken into consideration when examining an AIA  application with conflicting claims between the application and a US patent.  Nor is the anticipated expiration date of the patent vs. potential patent that could be issued for the application under examination considered in the Chart.  Furthermore, the Office never takes a position on when a given patent’s term might expire.  Neither of these sets of dates are relevant for the imposition of a non-statutory double patenting rejection between the claims of a pending AIA  application and a US patent.
	The Applicant further argues the following: 

    PNG
    media_image6.png
    397
    691
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    399
    705
    media_image7.png
    Greyscale

	These arguments have been fully considered but are unpersuasive for the same reasons as above.  Chart II-B_AIA  of MPEP 804 clearly teaches the justification for the non-statutory double patenting rejection over the claims of US patent 10555523.  Regarding the citation of MPEP 2143(B), said section was cited to provide support for the motivation to alter the claims of ‘523 using the teachings of US 2008/0275132 (‘132) to arrive at the inventions of instant claims 206-212. See p. 8-9 of the OA dated 5/10/2022.  MPEP 2143(B) describes an exemplary rationale to support a conclusion of prima facie obviousness.  The non-statutory double patenting rejection of claims 206-212 is based on an obviousness-type rationale, therefore the citation is appropriate. Also see MPEP 804(II)(B)(2).
	Regarding the MPEP citation on p. 4-5 of the OA dated 5/10/2022, the excerpt from MPEP 804(II)(B)(2)(b) bridging p. 4-5 addresses the instant situation wherein a claimed invention is compared against a claimed invention in a patent using a one-way determination of distinctness.  See italicized portion at the top of p. 5 of the OA.  Regarding the MPEP citations on p. 6-7 of the OA dated 5/10/2022, MPEP 804(II)(B)(2)(a) and MPEP 804(II)(B)(2)(b) were cited to refute to the Applicant’s improper arguments alleging that the specification of secondary reference ‘132 could not be relied upon in the rejection of claims 206-212 as being unpatentable over claims 1-11 of ‘523 in view of ‘132.  Therefore the citations are appropriate.
	The Applicant further argues:

    PNG
    media_image8.png
    530
    718
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    314
    701
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    511
    681
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    81
    704
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    352
    708
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    476
    705
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    82
    701
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    156
    690
    media_image15.png
    Greyscale

	These arguments have been fully considered but are not persuasive.  As addressed above, the Examiner respectfully disagrees with the Applicant’s assertion that a two-way test for distinctness is required to support the present non-statutory patenting rejection. A two-way test for distinctness is only required in very specific circumstances and is not required in the present situation.  See MPEP 804(II)(B)(2)(c).  The Applicant’s arguments to the contrary are not persuasive.  As the claims of ‘523 clearly disclose the claimed composition, then the claimed composition could also have been claimed at the time the application corresponding to US 10555523 was filed.  Further, there is no evidence the Office is responsible for any alleged delays in prosecution.
	The Applicant’s arguments regarding the one-way test for distinctness are also unpersuasive.  The Applicant is improperly applying the one-way test.  The Applicant is analyzing whether the instant claims anticipate or render obvious the claims of ‘523; however, the proper analysis is whether the claims of ‘523 anticipate or render obvious the instant claims.  See MPEP 804(II)(B)(2)(b).  As previously argued, the instant claims do not have to render obvious or anticipate the claims of ‘523 to support a non-statutory double-patenting rejection.  The claims of ‘523 only need to render obvious or anticipate the instant claims.  Also see p. 4-5 of the OA dated 5/10/2022.

The Applicant’s arguments regarding the alleged different “design, operation, or effect” and “distinctness” between the invention of the claims of ‘523 vs. the instant claimed invention have been fully considered but are not persuasive.  As discussed on p. 5 of the OA dated 5/10/2022, the process of ‘523 requires the claimed composition.  Therefore, it is unclear how the claimed process of ‘523 could be distinct from the instantly claimed invention. Additionally, MPEP 802.01 does not recite that process claims are automatically distinct and independent from product claims.  Also see MPEP 806 for further elaboration on distinctness and independence of claimed inventions.
The Applicant also argues:

    PNG
    media_image16.png
    292
    704
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    275
    701
    media_image17.png
    Greyscale

	These arguments have been fully considered but are not persuasive.  The arguments regarding the filing dates of ‘523 vs. the instant application and the speculative patent term dates have already been addressed above.  With respect to the Applicant’s arguments regarding public policy, MPEP 804 recites the following: 
“The doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. The public policy behind this doctrine is that: The public should . . . be able to act on the assumption that upon the expiration of the patent it will be free to use not only the invention claimed in the patent but also modifications or variants which would have been obvious to those of ordinary skill in the art at the time the invention was made, taking into account the skill in the art and prior art other than the invention claimed in the issued patent. 
In re Zickendraht, 319 F.2d 225, 232, 138 USPQ 22, 27 (CCPA 1963) (Rich, J., concurring). Double patenting results when the right to exclude granted by a first patent is unjustly extended by the grant of a later issued patent or patents. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982).”
 	
Maintained Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 193-200 and 203-205 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10555523 (‘523). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘523 (see all, but in particular claims 1, 2, and 6) appear to require the use a composition which overlaps with that instantly claimed composition to produce peroxyformic acid.  Therefore, the process of ‘924 renders the instantly claimed composition prima facie obvious. With respect to claims 194-200 and 204, see claims 2 and 6 of ‘523, with respect to claims 203 and 205, the preambles of claims 1 and 7 of ‘523 teach that the intended use of the self-indicating peroxycarboxylic acid composition being generated from the instantly claimed composition is for surface disinfection.  Therefore, it would have been prima facie obvious to use the peroxycarboxylic acid composition to disinfect a surface absent any evidence to the contrary.

Claims 206-212 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10555523 (‘523), as applied to claims 193-200 and 203-205 above, and further in view of US2008/0275132 (‘132, published on 11/6/2008, of record).
The claims of the ‘523 recite a method which necessarily uses the instantly claimed composition, wherein a peroxyformic acid composition is prepared using the first two steps of instant claim 203.  However, ‘523 does not explicitly recite that the formed peroxyformic acid composition is contacted with a target.  This deficiency is cured through the teachings of ‘132.  ‘132 is directed toward an apparatus and method for making a peroxycarboxylic acid (see whole document).  With particular regard to claim 203, ‘132 teaches that peroxycarboxylic acid compositions (including peroxyformic acid compositions [0271]) are contacted with various targets in effective amounts so as to function as bleaching agents or antimicrobials [0375-0380, 0387-0429].  Therefore, it would have been prima facie obvious for the skilled artisan to contact the peroxyformic acid compositions generated in ‘523 with a target in need of bleaching and/or disinfecting/sanitizing absent any evidence to the contrary.  Also see MPEP 2143 B.  With respect to claims 206-208 and 211, see p. 8, line 30-p. 9, line 11 of the specification as filed for the definition of “high-level disinfecting” and [0039-0041, 0049-0053, and 0388] of ‘132; with respect to claim 209, see [0186-0187, and 0401]; with respect to claim 210, see [0030-0036, 0185-0187, 0262, 0392, and 0407-0420]; and with respect to claim 212, see [0387].  
Conclusion
Claims 201 and 202 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See p. 8-14 of the OA dated 12/7/2021.  Claims 193-200 and 203-212 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622